DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following: 
Figs 2 and 4 use shading that does not comply with 37 C.F.R. 1.84 (m) because it reduces legibility and is not being used to add any detail.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, the recitation “removable guide means adapted to be inserted in the at least partially empty space formed by the second element to guide the first element in the first movement direction and/or the second movement direction” (in claim 9) is interpreted under 112f because it is not modified by sufficient structural modifiers. The guide means are interpreted in view of the Specification as a panel or rails. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“means for injecting a mist of liquid particles” in claim 5, the means being structurally modified by being part of the first element (and comprising all its structural features) and by the function recited, since the function is specific enough to require a limited number of means to achieve the function; and
 “retaining means to transmit the load from said section to the ground” in claim 10, the means being structurally modified by the recitation “retaining means forming a projection extending out of the hollow body” and “cooperat[ing]” with the support.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections 
Claims are objected to because of the following informalities:
cl.5: “and one of said section” is believed to be in error for --said other of said sections--
cl.9: “partially empty space” is believed to be in error for --partly empty space--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 6, the recitation(s) “the first element includes a frame, at least one injection nozzle…and at least one pressurized liquid feed pipe” renders the claim indefinite because it is unclear whether these structures are the same as, or different from, the means for injecting a mist of liquid particles previously recited in claim 5. Applicant’s remarks filed 29 March 2022, indicate that these structures are part of the previously recited “means”, however, limitations cannot be imported to the claims (from the Specification, Remarks, or otherwise), and the claims, as recited, remain indefinite. 
Dependent Claims 7-9 are also rejected.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner 7703272 in view of Bolis 20070113561.
Regarding claim 1, Wagner teaches an air inlet duct (101) for a compressor (12) of a gas or fuel oil turbine (10), including: 

    PNG
    media_image1.png
    722
    1059
    media_image1.png
    Greyscale

- two separate transition sections (Fig 2 above; the sections being “separate” sections by virtue of their distinct geometry, position, and arrangement) in fluid communication with one another for the circulation of a flow of air through said sections (Fig 1), 
- a structure for injecting a mist of liquid particles (21, 900; Abstract, for power augmentation), configured to be disposed between said sections (Fig 2) and in contact with said sections (Col.12 ll.6-19, 22-37), the structure being removable by sliding perpendicularly from between said sections relative to a direction of said flow of air (Col.12 ll.6-26; Figs 9-9C; the injection array 21, 200 is “contained” in the air inlet duct, or “filter house”, using a “fitted bar arrangement secured outside” of the air inlet duct; in order to contain the injection grid within the inlet duct using structures on the outside of the inlet duct, the inlet duct must already be in place, which requires the injection grid to be slid into the duct transversely, since the grid is arranged transversely in the duct as per Fig 2) independently of demounting said sections (Col.12 ll.6-19, 22-37).  That is, the structure comprises nozzles attached to liquid ducts attached to a frame (Figs 9-9a), which frame is secured to the section(s) of the air inlet duct via clamping devices (910) and keyed support system (920) disposed outside of the air inlet duct. Thus, the structure being removable from outside the air inlet duct, i.e. without disturbing any other portion of the air inlet duct. Because the frame is arranged transversely in the inlet duct, the only matter of removal is through transverse sliding (Figs 2, 9-9C).  
Wagner is not clear on whether the sections are self-supporting. 
However, Bolis teaches an air inlet duct (Fig 2a with 27, 26) for a compressor (1/2) of a gas or fuel oil turbine (with 1/2,3h,8h), including: 
two transition sections (27, 26) in fluid communication with one another for the circulation of a flow of air through said sections (Fig 2a), each of said sections being self-supporting ([0038]), 
a structure (32, 32a) for injecting a mist of liquid particles ([0039] water), configured to be disposed between said sections and in contact with said sections (Figs 2a-4). 
Bolis further teaches the section 26, and 27 are self-supporting in order to isolate a portion of the inlet duct from gas turbine engine vibrations [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner to place the structure for liquid injection between two air inlet duct sections that are self-supporting as taught by Bolis, in order to isolate a portion of the inlet duct from gas turbine engine vibrations (Bolis, [0039]) and because Bolis teaches such placement being substitutionally equivalent to the upstream placement (e.g., at 29, 32c in Figs 2a-b) of Wagner that still satisfies the requirements of Wagner for being far upstream of the compressor (Wagner, Col.10 ll.31-35).
Regarding claim 2, Wagner in view of Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches one section of the sections is disposed upstream of the other section relative to the direction of circulation of the air inside the inlet duct (Figs 1-2).
  Regarding claims 3 and 4, Wagner in view of Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches said sections define an air passage duct through the inlet duct (Figs 1-2), the structure and said sections being configured to form an empty space between said sections when the structure is disposed outside the air passage duct (Figs 1-2, no other structures are taught to be in this area, thus, removal of the structure leaves an empty space in the duct).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bolis, and further in view of Takamatsu 6449957.
Regarding claim 10, Wagner in view of Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches one of said sections comprises a hollow body enabling a flow of air to pass through it (Figs 1-2, both sections being hollow for flow). 
Wagner in view of Bolis as discussed so far, does not teach3Application No. 16/609,557 Amendment Dated July 19, 2021Reply to Office Action Dated May 25, 2021retaining means forming a projection extending out of the hollow body; and a support configured to cooperate with the retaining means to transmit the load from said section to the ground.
However, Bolis teaches that the inlet duct section (27) is a hollow body that is connected to transmit load from said section to the ground ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Bolis to have at least one section supported by the ground as taught by Bolis, in order to isolate a portion of the inlet duct from gas turbine engine vibrations (Bolis, [0039]).
Wagner in view of Bolis does not teach Amendment Dated July 19, 2021Reply to Office Action Dated May 25, 2021retaining means forming a projection extending out of the hollow body; and a support configured to cooperate with the retaining means.
However, Takamatsu teaches an air inlet duct (intake air duct in Fig 4) where an upstream section is grounded via a retaining means forming a projection extending out of the hollow body (Fig 4 below); and a support (Fig 4 below) configured to cooperate with the retaining means (Fig 4). The support being on the roof of the building (23/24) to provide a compact arrangement, thereby minimizing loads resulting from wing, earthquakes, and similar (Col.4 ll.45-50).

    PNG
    media_image2.png
    611
    896
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grounded support of the air inlet duct of Wagner in view of Bolis to use the retaining means and support of Takamatsu in order to provide a compact arrangement, thereby minimizing loads resulting from wing, earthquakes, and similar (Col.4 ll.45-50).
Regarding claim 11, Wagner in view of Bolis and Takamatsu teaches all the limitations of the claimed invention as discussed above. Wagner in view of Bolis and Takamatsu as discussed so far, also teaches the support is a portion of a structure of a building in which the gas turbine and the inlet duct are placed.
That is, Takamatsu teaches the support being on the roof of the building (23/24) on/in which the gas turbine engine and the inlet duct are placed to provide a compact arrangement, thereby minimizing loads resulting from wing, earthquakes, and similar (Col.4 ll.45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grounded support of the air inlet duct of Wagner in view of Bolis and Takamatsu to use the retaining means and support of Takamatsu in order to provide a compact arrangement, thereby minimizing loads resulting from wing, earthquakes, and similar (Col.4 ll.45-50).

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Beck 5944483 and Bolis.
Regarding claim 1, Wagner teaches an air inlet duct (101) for a compressor (12) of a gas or fuel oil turbine (10), including: 

    PNG
    media_image3.png
    722
    1059
    media_image3.png
    Greyscale

- two separate transition sections (at inlet plenum in Fig 2 above; the sections being “separate” sections by virtue of their distinct geometry, position, and arrangement) in fluid communication with one another for the circulation of a flow of air through said sections (Fig 1), 
- a structure for injecting a mist of liquid particles (25; Col.13 ll.28-40 for washing), configured to be disposed between said sections (Fig 2) and in contact with said sections (Fig 2).
Wagner further teaches there may be a plurality of nozzles (25) for injecting the mist of liquid particles (Col.13 ll.34-35). 
Wagner is not clear regarding whether the structure is removable by sliding perpendicularly from between said sections relative to a direction of said flow of air independently of demounting said sections; or that the sections are self-supporting. 
However, Beck teaches a structure for injecting a mist of liquid particles (11), configured to be disposed between two separate sections (Fig 1 below) of a turbomachine inlet (Fig 1) and in contact with said sections (Fig 1), 

    PNG
    media_image4.png
    718
    924
    media_image4.png
    Greyscale

the structure being removable by sliding perpendicularly from between said sections relative to a direction of said flow of air (Fig 1; with external fasteners 33, thus requiring the perpendicular sliding removal), independently of demounting said sections (Fig 1). The structure arranged as part of a ring of nozzles arranged about the centerline of the turbomachine (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the removable nozzle(s) of Beck for the nozzle(s) of Wagner in order to provide uniform wetting of downstream components (Beck, Col.2 ll.54-57, Col.3 ll.41-48, Col.4 ll.57-59) and in order to provide ease of maintenance, repair, replacement, etc. with lower costs, labor, and time. 
Wagner in view of Beck is not clear as to whether the sections are self-supporting. 
However, Bolis teaches an air inlet duct (Fig 2a with 27, 26) for a compressor (1/2) of a gas or fuel oil turbine (with 1/2,3h,8h), including: 

    PNG
    media_image5.png
    623
    983
    media_image5.png
    Greyscale

two inlet plenum transition sections (Fig 2b above and Fig 3 below) in fluid communication with one another for the circulation of a flow of air through said sections (Fig 2a), each of said sections being self-supporting (as per Fig 3; where all portions of 26 are supported by the ground), 

    PNG
    media_image6.png
    827
    869
    media_image6.png
    Greyscale

a structure (32b) for injecting a mist of liquid particles ([0039] water; Fig 2b; [0038]), configured to be disposed between said sections and in contact with said sections (Figs 2b, 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sections (forming inlet plenum 19, Wagner) of Wagner in view of Beck as self-supporting sections as taught by Bolis (Figs 2b-4, Bolis), to provide adequate support to the inlet plenum (Bolis, Fig 3).
Regarding claim 2, Wagner in view of Beck and Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches one section of the sections is disposed upstream of the other section relative to the direction of circulation of the air inside the inlet duct (Figs 1-2).
  Regarding claims 3 and 4, Wagner in view of Beck and Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches said sections define an air passage duct through the inlet duct (Figs 1-2), the structure and said sections being configured to form an empty space between said sections when the structure is disposed outside the air passage duct (Figs 1-2, no other structures are taught to be in this area, thus, removal of the structure leaves an empty space in the duct).  
Additionally, Beck teaches said sections define an air passage duct through the duct (Fig 1), the structure and said sections being configured to form an empty space between said sections when the structure is disposed outside the air passage duct (Fig 1, no other structures are taught to be in this area, thus, removal of the structure leaves an empty space in the duct wall between the sections).  
 Regarding claim 5, Wagner in view of Beck and Bolis teaches all the limitations of the claimed invention as discussed above. Wagner in view of Beck and Bolis as discussed so far, does not teach the structure comprises first and second elements disposed transversely relative to the air passage duct, the first element comprising means for injecting a mist of liquid particles and being configured to be fixed to one of said sections, the second element being configured to be fixed on the one hand to the first element and on the other hand to the other of said sections, and in which the first and second elements are configured to form said at least partly empty space between the first element and one of said sections when the second element is disposed outside the air passage duct.
However, Beck further teaches the structure comprises first and second elements (11, 33) disposed transversely relative to the air passage duct (Fig 1), the first element (11) comprising means for injecting a mist of liquid particles and being configured to be fixed to one of said sections (by form fitting retention), the second element (33) being configured to be fixed on the one hand to the first element and on the other hand to the other of said sections (Fig 1), and in which the first and second elements are configured to form said at least partly empty space between the first element and one of said sections (“the other of said sections” in which 33 was inserted) when the second element is disposed outside the air passage duct (removing 33 forms an at least partly empty space between the nozzle 11 and the duct section; Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the removable nozzle(s) of Beck for the nozzle(s) of Wagner in order to provide uniform wetting of downstream components (Beck, Col.2 ll.54-57, Col.3 ll.41-48, Col.4 ll.57-59) and in order to provide ease of maintenance, repair, replacement, etc. with lower costs, labor, and time.
Regarding claim 10, Wagner in view of Beck and Bolis teaches all the limitations of the claimed invention as discussed above. Wagner further teaches one of said sections comprises a hollow body enabling a flow of air to pass through it (Figs 1-2, both sections being hollow for flow). 
Wagner in view of Beck and Bolis as discussed so far, does not teach3Application No. 16/609,557 Amendment Dated July 19, 2021Reply to Office Action Dated May 25, 2021retaining means forming a projection extending out of the hollow body; and a support configured to cooperate with the retaining means to transmit the load from said section to the ground.
However, Bolis further teaches that the inlet plenum section (26) is a hollow body enabling air to pass through it (Fig 3). Bolis additionally teaches retaining means (Fig 3 below) forming a projection extending out of the hollow body (Fig 3); and 

    PNG
    media_image7.png
    827
    869
    media_image7.png
    Greyscale

a support (Fig 3 above) configured to cooperate with the retaining means to transmit the load from said section to the ground (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sections (forming inlet plenum 19, Wagner) of Wagner in view of Beck as self-supporting sections as taught by Bolis (Figs 2b-4, Bolis), to provide adequate support to the inlet plenum (Bolis, Fig 3).



Response to Arguments 
Applicant’s arguments filed 29 March 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive and/or are rendered moot by the rejection over a new combination of references as discussed above. 
Applicant asserts that the amendments to include “separate” transition sections, and removal by “sliding perpendicularly from between said sections relative to a direction of said flow of air” overcome the previously applied prior art rejections. 
However, the term “separate” is reasonably defined to differentiate the transition sections (see Merriam Webster Definition: “to make distinction between”). In this case, the prior art Wagner teaches differentiated sections by geometry, position, and arrangement as per Fig 2 discussed above. Furthermore, the arrangement of the injection grid perpendicular to the inlet filter housing (i.e. the sections), and its retention via clamp/keyed-bars on the outside of the inlet filter housing requires the injection grid to be slid perpendicularly in and out of the inlet filter housing for installation and removal. 
Furthermore, Bolis teaches the sections between which an injection grid is installed being separate, self-supported sections to isolate upstream section(s) from the vibrations of the engine, thus teaching physically separate and isolated sections. Bolis also teaches the perpendicular orientation of the injection grid at the expansion joint 31. 
Finally, new reference Beck (along with updated interpretation(s) of Wagner using the structure 25) teaches an injection structure (11 in Beck) installed between two separate sections (as discussed above) that is perpendicularly removable as required by the associated fastener (33).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741